DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericksen et al. (USPub 2015/0081171).
	With respect to claim 1, Ericksen et al. disclose a suspension device comprising: a damping device that damps a force generated between a vehicle body and a wheel of a vehicle [0224]; a determination unit that determines whether the vehicle is jumping [0234], using an acceleration of the vehicle in a front-rear direction, an acceleration of the vehicle in a left- right direction, and an acceleration of the vehicle in a vertical direction [0226]; and a damping force control unit that increases a damping force of the damping device during the vehicle is jumping so as to be greater than the damping force generated when the determination unit does not determine that the vehicle is jumping, when the determination unit determines that the vehicle is jumping [0225].
	With respect to claim 2, wherein the determination unit determines that the vehicle is jumping when a square value Gx2 + Gy2 + Gz2 of a resultant acceleration for which the acceleration Gx in the front-rear direction, the acceleration Gy in the left-right direction, and the acceleration Gz in the vertical direction are combined is less than a predetermined value, or when a period of the square value Gx2 + Gy2 + Gz2 of the resultant acceleration being less than the predetermined value continues for a predetermined period [0227].
	With respect to claim 7, wherein the damping force control unit stops increasing the damping force of the damping device when a predetermined reference period elapses after landing from a jump of the vehicle [0401].
	With respect to claims 8 and 14, wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force of the damping device on a front wheel side and the damping device on a rear wheel side such that the damping force of the damping device on the front wheel side is greater than the damping force of the damping device on the rear wheel side [0353].
With respect to claim 20, Hasegawa disclose a non-transitory computer readable recording medium storing a program that causes a computer to implement the functions described in claim 1 [0127].

Claim(s) 1, 4, 5, 7, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (USPub 2008/0306653).
	With respect to claim 1, Hasegawa et al. disclose a suspension device comprising: a damping device  (5a) that damps a force generated between a vehicle body and a wheel of a vehicle [0079-0082]; a determination unit that determines whether the vehicle is jumping (jump judging part 11a), using an acceleration of the vehicle in a front-rear direction, an acceleration of the vehicle in a left- right direction, and an acceleration of the vehicle in a vertical direction (triaxial sensor; [0033]); and a damping force control unit that increases a damping force of the damping device during the vehicle is jumping so as to be greater than the damping force generated when the determination unit does not determine that the vehicle is jumping, when the determination unit determines that the vehicle is jumping [0082]. 
With respect to claim 4, wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping [0082].
	With respect to claim 5, wherein until a predetermined reference period elapses after landing from a jump of the vehicle, the damping force control unit increases the damping force in an extension direction in which the relative displacement between the vehicle body and the wheel is greater than the relative displacement at the time of the normal traveling [0082].
	With respect to claim 7, wherein the damping force control unit stops increasing the damping force of the damping device when a predetermined reference period elapses after landing from a jump of the vehicle [0082].
	With respect to claim 20, Hasegawa disclose a non-transitory computer readable recording medium storing a program that causes a computer to implement the functions described in claim 1 [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. in view of Awano et al. (USPub 2019/0072149).
	With respect to claims 3 and 9, Ericksen et al. disclose the claimed invention discussed above but do not disclose wherein the determination unit determines whether the vehicle is jumping further considering a length between the vehicle body and the wheel. Awano et al., however, disclose estimating that a vehicle is jumping from an extended stroke length of a damper (claim 4, [0036-0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Ericksen et al. in view of the teachings of Awano et al. to utilize the distance between the vehicle body and the wheel to help determine if the vehicle is jumping, since stroke sensors on the front and rear dampers are a well-known and reliable way of measuring suspension characteristics of a vehicle.
	With respect to claims 6 and 12, Ericksen et al. disclose the claimed invention discussed above but do not disclose wherein the damping force control unit varies a magnitude of the damping force of the damping device according to a height of the jump. Awano et al., however, disclose that the damping control varies the damping force based on the height of the jump [0036]. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Ericksen et al. in view of the teachings of Awano et al. to adjust the damping force based on the jump height in order to more properly protect the drive since greater forces would be generated as the jump height increases.
	With respect to claim 18, Ericksen et al. disclose wherein the damping force control unit stops increasing the damping force of the damping device when a predetermined reference period elapses after landing from a jump of the vehicle [0401].
	With respect to claim 19, Ericksen et al. disclose wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force of the damping device on a front wheel side and the damping device on a rear wheel side such that the damping force of the damping device on the front wheel side is greater than the damping force of the damping device on the rear wheel side [0353].

Claims 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. in view of Hasegawa.
With respect to claims 10 and 11, Ericksen et al. disclose the claimed invention discussed above but do not disclose wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping, and wherein until a predetermined reference period elapses after landing from a jump of the vehicle, the damping force control unit increases the damping force in an extension direction in which the relative displacement between the vehicle body and the wheel is greater than the relative displacement at the time of the normal traveling. Hasegawa, however, disclose wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping [0082], and wherein until a predetermined reference period elapses after landing from a jump of the vehicle, the damping force control unit increases the damping force in an extension direction in which the relative displacement between the vehicle body and the wheel is greater than the relative displacement at the time of the normal traveling [0082]. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Ericksen et al. in view of the teachings of Hasegawa to control the damping force as discussed above since a greater impact force is generated when landing a jump compared to normal forces of the vehicle road during normal driving. 
With respect to claim 13, it also would have been obvious to modify Ericksen et al. in view of the Hasegawa to stop increasing the damping force after a predetermined period of time elapses after landing in order to adjust the suspension for normal driving.
With respect to claim 14, it would have been obvious to modify Ericksen et al. in view of the Hasegawa to increase the damping force more on the front side than the rear side since it is old and well known that vehicles land on the front wheels first when landing a jump, so the front suspension would experience greater impact forces.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. in view Awano et al., as applied to claims 1 and 3 discussed above, and further in view of Hasegawa.
With respect to claim 10, the combination of Ericksen et al. and Awano et al. discloses the claimed invention discussed above but do not disclose wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping. Hasegawa, however, disclose wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping [0082]. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Ericksen et al. in view of the teachings of Hasegawa to control the damping force in a compression direction such that a relative displacement is less at a time or normal traveling when the vehicle is not jumping than when the vehicle is jumping since a greater impact force is generated when landing a jump compared to normal forces of the vehicle road during normal driving.

Claims 3, 6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Awano et al. (USPub 2019/0072149).
	With respect to claim 3, Hasegawa discloses the claimed invention discussed above but do not disclose wherein the determination unit determines whether the vehicle is jumping further considering a length between the vehicle body and the wheel. Awano et al., however, disclose estimating that a vehicle is jumping from an extended stroke length of a damper (claim 4, [0036-0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hasegawa in view of the teachings of Awano et al. to utilize the distance between the vehicle body and the wheel to help determine if the vehicle is jumping, since stroke sensors on the front and rear dampers are a well-known and reliable way of measuring suspension characteristics of a vehicle.
	With respect to claims 6 and 17, Hasegawa discloses the claimed invention discussed above but do not disclose wherein the damping force control unit varies a magnitude of the damping force of the damping device according to a height of the jump. Awano et al., however, disclose that the damping control varies the damping force based on the height of the jump [0036]. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hasegawa in view of the teachings of Awano et al. to adjust the damping force based on the jump height in order to more properly protect the drive since greater forces would be generated as the jump height increases.
With respect to claim 15, Hasegawa discloses wherein at a time of jumping when the determination unit determines that the vehicle is jumping, the damping force control unit increases the damping force in a compression direction such that a relative displacement between the vehicle body and the wheel is less than the relative displacement at a time of normal traveling when the determination unit does not determine that the vehicle is jumping [0082].
With respect to claim 16, Hasegawa discloses wherein until a predetermined reference period elapses after landing from a jump of the vehicle, the damping force control unit increases the damping force in an extension direction in which the relative displacement between the vehicle body and the wheel is greater than the relative displacement at the time of the normal traveling [0082].
With respect to claim 18, Hasegawa discloses wherein the damping force control unit stops increasing the damping force of the damping device when a predetermined reference period elapses after landing from a jump of the vehicle [0082].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/27/2022